Citation Nr: 0829763	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-10 985	)	DATE
	)


From the decision of the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to separate compensable (10 percent) evaluations 
for service-connected tinnitus in each ear. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active military service from November 1966 to 
October 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which continued an assigned 10 percent 
rating for bilateral tinnitus, but amended the assigned 
effective date of that award.  

The Board notes that the veteran, through his representative, 
has indicated that he wishes to have his file returned to the 
RO for review of his back disability service connection claim 
based on his submission of new evidence.  The Board notes 
that a statement of the case was issued in January 2008, but 
the veteran submitted additional evidence in February 2008 
that appears not to have been considered by the RO.  (No 
substantive appeal has been made a part of the record 
presented to the Board.)  That issue is referred to the RO 
for appropriate action.  


FINDING OF FACT

On August 29, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2007).  The appellant, through his 
authorized representative, has withdrawn this appeal.  This 
was done by way of an August 29, 2008, brief.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for separate compensable ratings for tinnitus in 
each ear is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


